E. BRYAN WILSON
Acting United States Attorney

DANIEL E. DOTY
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
101 12th Ave., Room 310
Fairbanks, AK 99701
Phone: 907-227-0717
Email: Daniel.Doty@usdoj.gov

Attorneys for Plaintiff


                             IN THE UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                                      )
                                                                 )
                                 Plaintiff,                      )
                                                                 )
            v.                                                   ) Case No. 4:20-cr-00006-SAO-RRB
                                                                 )
  BRADY GRIMES,                                                  )
                                                                 )
                                 Defendant.                      )
                                                                 )

                      UNITED STATES’ SENTENCING MEMORANDUM

                   SUMMARY OF SENTENCING RECOMMENDATIONS

  INCARCERATION ................................................................................ 101 months

  SPECIAL ASSESSMENT ............................................................................. $200.00

  FINE.......................................................................................................................... $0

  SUPERVISED RELEASE .............................................................................. 3 years




       Case 4:20-cr-00006-RRB-SAO Document 55 Filed 03/10/21 Page 1 of 6
      I.       SENTENCING CALCULATION

               a. Statutory Penalty Range

           Defendant’s sentencing range is as follows:

                        i. Count 1 – Possession of Controlled Substances with Intent to

                            Distribute in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C)

                                1. 0-20 years imprisonment

                                2. Up to $1,000,000 fine

                                3. 3 years to life on supervised release

                                4. $100 special assessment

                       ii. Count 2 – Using or Carrying a Firearm in Connection with a Drug

                            Trafficking Crime in violation of 18 U.S.C. § 924(c)

                                1. 5 years to life imprisonment, with mandatory minimum term

                                    consecutive to any sentence imposed for any other offense;

                                2. Up to $250,000 fine 1

                                3. Supervised release up to 5 years

                                4. $100 special assessment

               b. Guideline Calculation

                        i. Summary

           Defendant’s criminal history category falls into Category II. With respect to Count

1, possession of methamphetamine with intent to distribute in violation of 21 U.S.C. § 841,



1
    The Rule 11 agreement states, erroneously, that the maximum fine amount is $500,000
                                                   Page 2 of 6                                U.S. v. Grimes
                                                                                    4:20-cr-00006-SAO-RRB

           Case 4:20-cr-00006-RRB-SAO Document 55 Filed 03/10/21 Page 2 of 6
Defendant’s offense level is 21, establishing a sentencing guideline range of 41-51 months.

With respect to Count 2, possession of a firearm in connection with a controlled substance

offense in violation of 18 U.S.C. § 924(c), Defendant’s guideline sentence is the statutory

minimum 5 years.

                     i.   Criminal History Category

          Defendant falls into Criminal History Category II. This determination is based on a

handful of misdemeanor convictions with jail terms less than 60 days. With the exception

of a disorderly conduct conviction that is not counted, each is worth 1 point for a total of 3

points.

                    ii.   Offense Level

          The base offense level in this case is 24. U.S.S.G. § 2D1.1(c)(4). The DEA lab’s

analysis of the controlled substances established a net weight of 34.2 grams with a purity

level of 51%. Based on the purity analysis and applicable margins of error, the possible

range of the weight of the pure methamphetamine was between 17.33 grams and 20.83

grams. This means the Court should sentence Defendant for 17.33 grams, the quantity at

the lower end of the margin of error. United States v. Scheele, 231 F.3d 492 (9th Cir. 2000).

          The presentence report does not reflect this, but a 2-point offense level enhancement

applies because Defendant possessed a firearm. U.S.S.G. § 2D1.1(b)(2).

          Defendant took responsibility before any pretrial litigation or trial preparation, so

he is entitled to a full 3-point downward adjustment pursuant to U.S.S.G. § 3E1.1.

Defendant also entered the plea agreement pursuant to a district-wide COVID variance


                                           Page 3 of 6                          U.S. v. Grimes
                                                                      4:20-cr-00006-SAO-RRB

      Case 4:20-cr-00006-RRB-SAO Document 55 Filed 03/10/21 Page 3 of 6
program, the terms of which are familiar to the Court, so he is entitled to an additional 2-

point downward adjustment pursuant to U.S.S.G. § 5K3.1.

            c. Probation Officer’s Recommendation

         The probation officer recommends a sentence of 84 months imprisonment,

consisting of 24 months on Count 1 consecutive to 60 months on Count 2, 3 years

supervised release, and a $200 special assessment.

   II.      GOVERNMENT’S RECOMMENDATION

            a. Summary

         The Government has agreed to recommend a sentence at the low-end of the

guideline range, as calculated by the Court. Dkt. 41 at 14. Based on the guideline range as

calculated above, this would dictate a recommendation of 101 months of imprisonment,

consisting of 41 months on Count 1 and 60 months on Count 2, with 3 years supervised

release.

            b. The Offense

         The Court is sentencing Defendant for possession of 17 grams of pure

methamphetamine cut to almost 40 grams of a distributable substance, and possessing

firearms in connection with that offense. The nature of the offense and the needs of the

community weigh in favor of a sentence within the guidelines range.

         The quantity of drugs at issue here was significant for the community where this

offense happened, and the sentence should reflect that Defendant’s crime was serious.

Alaska’s state courts, which are well-informed on this issue, have acknowledged that the


                                        Page 4 of 6                          U.S. v. Grimes
                                                                   4:20-cr-00006-SAO-RRB

         Case 4:20-cr-00006-RRB-SAO Document 55 Filed 03/10/21 Page 4 of 6
same quantity of drugs may be small in one community but large in another. See Knight v.

State, 855 P.2d 1347, 1350 (Alaska App. 1993). The typical user dose of methamphetamine

is approximately 0.1 grams, meaning that 17 grams of pure methamphetamine would be

equivalent to 170 doses. In Utqiagvik, a close-knit Native community of less than 4,500

people, such quantities would have a major impact on the community.

       For similar reasons, deterrence and community protection also justify a sentence

within the guideline range. Utqiagvik is small, and in such places sentences for any felony

are widely known. A guideline sentence, therefore, will send a message to the community

that methamphetamine distribution will not be tolerated, and that the Court takes seriously

the devastating impact of drugs on rural communities.

           c. History and Characteristics

       In contrast to the nature of the offense, Defendant’s history and characteristics

weigh in favor of a sentence at or below the low end of the guideline range. Defendant is

39 years old and appears usually to be gainfully employed. He has little criminal history

apart from a handful of misdemeanor convictions, all of which led to sentences with little

or no jail time.

       None of those sentences led to supervised probation or release, so he has not yet

been afforded the opportunity to complete treatment and maintain sobriety with the

guidance of a probation officer and the incentive of additional jail time. There appears to

be no specific anti-social component to his offenses, so he may be a good candidate for

rehabilitation.


                                        Page 5 of 6                         U.S. v. Grimes
                                                                  4:20-cr-00006-SAO-RRB

      Case 4:20-cr-00006-RRB-SAO Document 55 Filed 03/10/21 Page 5 of 6
   III.   CONCLUSION

       Balancing the fact that Grimes’s offense was a serious one against the fact that he

has so far had few run-ins with the law and may be a good candidate for rehabilitation, a

sentence at the low end of the guideline range would be appropriate. Based on the

Government’s calculation of the guidelines, the Government therefore recommends a

sentence of 101 months imprisonment, no fine, supervised release of 3 years, and a $200

special assessment.

       RESPECTFULLY SUBMITTED this 10th day of March, 2021, in Fairbanks,

Alaska.

                                          E. BRYAN WILSON
                                          Acting United States Attorney


                                          s/ Daniel E. Doty
                                          DANIEL E. DOTY
                                          Assistant U.S. Attorney



CERTIFICATE OF SERVICE

I hereby certify that on March 10, 2021,
a true and correct copy of the foregoing
was served electronically on all counsel of
record via the CM/ECF system:

s/ Daniel E. Doty
Office of the U.S. Attorney




                                        Page 6 of 6                           U.S. v. Grimes
                                                                    4:20-cr-00006-SAO-RRB

      Case 4:20-cr-00006-RRB-SAO Document 55 Filed 03/10/21 Page 6 of 6
